Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board granting claimant compensation for a period of disability. Claimant filed no claim for compensation until after two years from the date of accident. The board held that the claimant was not thereby barred because of employer’s advanced payment of compensation. There was no evidence of such payment within the meaning of the statute (Workmen’s Compensation Law, § 28; Matter of Lissow v. Mabbett Motors, Inc., 279 N. Y. 585; Matter of Casale v. Rockwood & Co., 259 App. *957Div. 767; Matter of Duquette v. General Electric Co., 257 App. Div. 881). Decision and award reversed on the law and claim dismissed, with costs against the Workmen’s Compensation Board. Brewster, Foster and Deyo, JJ., concur; Hill, P. J., and Heffernan, J., dissent.